DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the amendment filed 04/29/2021. 

Remarks
Applicant’s amendments to claims 3-9 and 13-18 are sufficient to overcome the claim objections presented in the previous office action. 
Applicant’s amendments to claims 5 and 14 are sufficient to overcome the claim rejections under 35 U.S.C. 112(b) presented in the previous office action.

Allowable Subject Matter
Claims 1-9, 11-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claims, wherein a part of the shutter member located at the open position and placed inside the first open part is represented as an open-part placement portion, a maximum width of the first open part in the moving direction of the card is 1.3 through 2 times as large as a width of the open-part placement portion in the moving direction of the card.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nagata et al. (US 6,527,187) discloses a card reader.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/APRIL A TAYLOR/Examiner, Art Unit 2887                                                                                                                                                                                                        
/THIEN M LE/Primary Examiner, Art Unit 2887